     Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE MEXICAN GOVERNMENT BONDS             Master Docket No. 18-cv-02830
ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:

ALL ACTIONS


 [PROPOSED] FINAL APPROVAL ORDER OF SETTLEMENT WITH BARCLAYS
 PLC, BARCLAYS BANK PLC, BARCLAYS CAPITAL INC., BARCLAYS CAPITAL
  SECURITIES LIMITED, BARCLAYS BANK MÉXICO, S.A., INSTITUCIÓN DE
 BANCA MÚLTIPLE, GRUPO FINANCIERO BARCLAYS MÉXICO, AND GRUPO
             FINANCIERO BARCLAYS MÉXICO, S.A. DE C.V.
         Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 2 of 13




        This matter came before the Court for a duly-noticed hearing on October 28, 2021 (the

“Fairness Hearing”), upon Plaintiffs’1 Motion for Final Approval of Class Action Settlement with

Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., Barclays Capital Securities Limited,

Barclays Bank México, S.A., Institución de Banca Múltiple, Grupo Financiero Barclays México,

and Grupo Financiero Barclays México, S.A. de C.V. (collectively, the “Settling Defendants”),

which was consented to by Settling Defendants (together with Plaintiffs, the “Parties”). Due and

adequate notice of the Settlement Agreement2 having been given to the members of the Settlement

Class, the Fairness Hearing having been held and the Court having considered all papers filed and

proceedings had herein, and otherwise being fully informed in the premises and good cause

appearing therefore,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.       This Final Approval Order hereby incorporates by reference the definitions in the

Settlement Agreement and all terms used herein, except as otherwise expressly defined herein,

shall have the same meanings as set forth in the Settlement Agreement.

        2.       For purposes only of the settlement of the Released Claims set forth in the

Settlement Agreement (the “Settlement”), the Court hereby finally certifies the Settlement Class,

as defined in the Court’s December 16, 2020 Order, Preliminarily Approving Proposed Settlement

with Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., Barclays Capital Securities

Limited, Barclays Bank México, S.A., Institución de Banca Múltiple, Grupo Financiero Barclays



1
  “Plaintiffs” are Oklahoma Firefighters Pension & Retirement System, Electrical Workers Pension Fund Local 103,
I.B.E.W., Manhattan and Bronx Surface Transit Operating Authority Pension Plan, Metropolitan Transportation
Authority Defined Benefit Pension Plan Master Trust, Boston Retirement System, Southeastern Pennsylvania
Transportation Authority Pension Plan, United Food and Commercial Workers Union and Participating Food
Industry Employer Tri-State Pension Fund, and Government Employees’ Retirement System of the Virgin Islands.
2
 The “Settlement Agreement” is the Stipulation and Agreement of Settlement with Settling Defendants entered into
on March 27, 2020.
        Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 3 of 13




México, and Grupo Financiero Barclays México, S.A. de C.V., Scheduling Hearing for Final

Approval Thereof, and Approving the Proposed Form and Program of Notice to the Class (the

“Preliminary Approval Order”). ECF No.224. Based on the record, the Court reconfirms that the

applicable provisions of Rule 23 of the Federal Rules of Civil Procedure have been satisfied for

purposes only of the Settlement.

       3.      In so holding, the Court finds that, solely for purposes of settlement, the Settlement

Class meets all of the applicable requirements of FED. R. CIV. P. 23(a) and (b)(3). The Court hereby

finds, in the specific context of this Settlement, that: (i) the Settlement Class is so numerous that

joinder of all members of the Settlement Class is impracticable, FED. R. CIV. P. 23(a)(1); (ii)

common questions of law and fact exist with regard to Settling Defendants’ alleged manipulation

of the market for Mexican Government Bonds and the prices of Mexican Government Bond

Transactions, FED. R. CIV. P. 23(a)(2); (iii) Plaintiffs’ claims in this litigation are typical of those

of the members of the Settlement Class, FED. R. CIV. P. 23(a)(3); and (iv) Plaintiffs’ interests do

not conflict with, and are co-extensive with, those of absent members of the Settlement Class, all

of whose claims arise from the identical factual predicate, and Plaintiffs and Class Counsel have

adequately represented the interests of all members of the Settlement Class, FED. R. CIV. P.

23(a)(4). The Court also finds that common issues of fact and law predominate over any questions

affecting only individual members and that a class action is superior to other available methods

for fairly and efficiently adjudicating this controversy. FED. R. CIV. P. 23(b)(3).

       4.      This Court has personal jurisdiction over Plaintiffs, Settling Defendants (in this

Action only and for purposes of this Settlement only), and all members of the Settlement Class

and subject matter jurisdiction over the Action to approve the Settlement Agreement and all

exhibits attached thereto under 28 U.S.C. § 1331.



                                                   2
        Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 4 of 13




       5.      The Court finds that the mailed notice, publication notice, website, and Class Notice

plan implemented pursuant to the Settlement Agreement and the Court’s Preliminary Approval

Order: (a) constituted the best practicable notice; (b) constituted notice that was reasonably

calculated, under the circumstances, to apprise members of the Settlement Class of the pendency

of this Action, of their right to exclude themselves from or object to the proposed Settlement, of

their right to appear at the Fairness Hearing, of the Distribution Plan, and of Class Counsel’s

application for an award of attorneys’ fees, for reimbursement of expenses associated with the

Action, and any Incentive Award; (c) provided a full and fair opportunity to all members of the

Settlement Class to be heard with respect to the foregoing matters; and (d) met all applicable

requirements of Federal Rule of Civil Procedure 23, Due Process, and any other applicable rules

or law. Based upon Settling Defendants’ submission to the Court dated __________________,

the Court further finds that Settling Defendants have complied with the obligations imposed on

them under the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

       6.      The Court finds that ___ members of the Settlement Class have validly requested

to be excluded from the Settlement Class as it relates to the Settlement. Those excluded members

of the Settlement Class are identified at ECF No. _____.

       7.      The Court finds that ____ objections to the proposed Settlement have been

submitted. Notwithstanding the [lack of] objections, the Court has independently reviewed and

considered all relevant factors and has conducted an independent examination into the propriety

of the proposed Settlement. [The Court finds all objections are without merit and they are hereby

overruled.]

       8.      It is hereby determined that Plaintiffs and the Releasing Parties are bound by the

Settlement Agreement and this Final Approval Order, and the Action and the Released Claims



                                                 3
        Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 5 of 13




against any of the Released Parties, as provided under the Settlement Agreement, are hereby

dismissed with prejudice and released.

       9.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

finally approves the Settlement, as set forth in the Settlement Agreement. This Court finds that

the Settlement meets all requirements of Rule 23(e) of the Federal Rules of Civil Procedure and

is, in all respects, fair, reasonable and adequate, and in the best interests of the Settlement Class,

including Plaintiffs. This Court further finds that the Settlement set forth in the Settlement

Agreement is the result of arm’s-length negotiations between experienced counsel representing the

interests of the Parties, that Class Counsel and Plaintiffs adequately represented the Settlement

Class for the purpose of entering into and implementing the Settlement Agreement, that the relief

provided for the Settlement Class is adequate, and that the Settlement Agreement and Distribution

Plan treats class members equitably relative to each other. Accordingly, the Settlement embodied

in the Settlement Agreement is hereby approved in all respects. The Parties are hereby directed to

carry out the Settlement Agreement in accordance with all of its terms and provisions, including

the termination provisions.

       10.     Notwithstanding the entry of this Final Approval Order, if the Settlement

Agreement is validly terminated by Plaintiffs or Settling Defendants, is disapproved in whole or

in part by the Court, any appellate court, or any other court of review, or does not become final,

then the provisions of this Final Approval Order dismissing Plaintiffs’ claims shall be null and

void with respect to such Settlement; Plaintiffs’ claims shall be reinstated; Settling Defendants’

defenses shall be reinstated; the certification of the Settlement Class and final approval of the

proposed Settlement, and all actions associated with them, including but not limited to any requests

for exclusion from the Settlement previously submitted and deemed to be valid, shall be vacated



                                                  4
        Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 6 of 13




and be of no force and effect; the Settlement Agreement, including its exhibits, and any and all

negotiations, documents, and discussions associated with it and the releases set forth herein, shall

be without prejudice to the rights of any Party, and of no force or effect; and the Parties shall be

returned to their respective positions before the Settlement Agreement was signed.

Notwithstanding the language in this Section, any provision(s) in the Settlement Agreement that

the Parties have agreed shall survive its termination shall continue to have the same force and

effect intended by the Parties.

       11.     The Settlement Fund defined in the Settlement Agreement has been established as

a trust and shall be established as a fiduciary account (the “Settlement Fiduciary Account”). The

Court further approves the establishment of the Settlement Fiduciary Account under the Settlement

Agreement as a qualified settlement fund pursuant to Section 468B of the Internal Revenue Code

of 1986, as amended, and the Treasury Regulations promulgated thereunder.

       12.     Without affecting the finality of the Final Approval Order for purposes of appeal,

the Court reserves exclusive jurisdiction over the implementation and enforcement of the

Settlement Agreement and the Settlement contemplated thereby and over the enforcement of this

Final Approval Order. The Court also retains exclusive jurisdiction to resolve any disputes that

arise out of or relate to the Settlement Agreement, the Settlement, or the Settlement Fund (except

for such disputes and controversies as are subject to Section 36 of the Settlement Agreement, which

disputes and controversies shall be governed by the respective terms of such section), to consider

or approve administration costs and fees, including but not limited to fees and expenses incurred

to administer the Settlement after the entry of the Final Approval Order, and to consider or approve

the amounts of distributions to members of the Settlement Class. In addition, without affecting

the finality of this Final Approval Order, Plaintiffs, Settling Defendants, and the Settlement Class



                                                 5
        Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 7 of 13




hereby irrevocably submit to the exclusive jurisdiction of the United States District Court for the

Southern District of New York for any suit, action, proceeding, or dispute arising out of or relating

to this Final Approval Order or the Settlement Agreement. Any disputes involving Plaintiffs,

Settling Defendants, or members of the Settlement Class concerning the implementation of the

Settlement Agreement shall be submitted to the Court.

       13.     Each member of the Settlement Class must execute a release and covenant not to

sue in conformity with the Settlement Agreement, as incorporated into the Proof of Claim and

Release form, in order to receive the member of the Settlement Class’s share(s), if any, of the Net

Settlement Fund defined in the Settlement Agreement.             The Court hereby confirms the

appointment of A.B. Data, Ltd. as Settlement Administrator and directs that the Settlement

Administrator shall ensure that each Proof of Claim and Release form provided to members of the

Settlement Class contains a copy of such release and covenant not to sue. However, each member

of the Settlement Class’s claims shall be released pursuant to Section 12 of the Settlement

Agreement, regardless of whether the Settlement Class Member executes a release and covenant

not to sue pursuant to this paragraph 13.




                                                 6
          Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 8 of 13




         14.      The Court hereby approves the Releasing Parties’3 releases of the Released Claims4

against the Released Parties5 as set forth in the Settlement Agreement and this Final Approval

Order and, upon the Effective Date, the Releasing Parties shall release and be deemed to release

and forever discharge and shall be forever enjoined from prosecuting the Released Claims against

the Released Parties.6



3
  “Releasing Parties” means, individually and collectively, Plaintiffs and each Settling Class Member, on behalf of
themselves and any of their respective predecessors, successors and assigns, direct and indirect parents, subsidiaries
and affiliates, and on behalf of their respective past or present officers, directors, stockholders, agents, employees,
legal representatives, partners, principals, members, participants, associates, trustees, beneficiaries, parents,
subsidiaries, divisions, affiliates, and the heirs, executors, administrators, purchasers, predecessors, successors, and
assigns of each of the foregoing, whether or not they object to the Settlement and whether or not they make a claim
for payment from the Net Settlement Fund.
4
  “Released Claims” means any and all manner of claims, rights, demands, obligations, damages, actions or causes
of action, cross-claims, counterclaims, judgments, suits, obligations, debts, setoffs, rights of recovery, charges or
liabilities of any kind whatsoever (however denominated), of every nature and description, whether known or
unknown, suspected or unsuspected, asserted or unasserted, whether class, derivative or individual, whether fixed or
contingent, in law or in equity, whether arising under federal, state, common, statutory or foreign law or regulation
(including FED. R. CIV. P. 11), whether directly, representatively, derivatively, or in any other capacity, which any
member of the Settlement Class ever had, now have, or hereafter can, shall, or may have that arise out of or relate in
any way to the acts, facts, statements, or omissions that were or could have been alleged or asserted by Plaintiffs or
any member of the Settlement Class in the Action, including, but not limited to, any claims arising from or related to
(a) any purported conspiracy, collusion, racketeering activity, or other improper conduct related to Mexican
Government Bonds or Mexican Government Bond Transactions, (b) any alleged manipulation of the prices of
Mexican Government Bonds or Mexican Government Bond Transactions, or (c) the sharing or exchange of
customer information or confidential information, including, but not limited to, customer identity, trading patterns,
net positions, or orders with respect to Mexican Government Bonds or Mexican Government Bond Transactions.
For the avoidance of doubt, Released Claims do not include claims relating to enforcement of the Settlement and do
not include claims arising under foreign law based solely on transactions executed entirely outside of the United
States by members of the Settlement Class domiciled outside the United States.
5
 “Released Parties” or “Released Party” means Settling Defendants and each of their respective past and present
direct and indirect corporate parents (including holding companies), subsidiaries, related entities, affiliates,
associates (all as defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934),
divisions, joint ventures, predecessors, and successors, and each of their respective past or present officers, directors,
partners, members, managers, managing directors, employees, agents, contractors, attorneys, legal or other
representatives, trustees, trusts, heirs, beneficiaries, estates, executors, administrators, insurers, shareholders,
advisors, and assigns of each of the foregoing.
6
 Although the foregoing release is not a general release, such release constitutes a waiver of Section 1542 of the
California Civil Code (to the extent it applies to the Action), which provides as follows:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR
         RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
         AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,
         WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
         DEBTOR OR RELEASED PARTY.


                                                            7
          Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 9 of 13




         15.       The Court declares that the Settlement Agreement and the Final Approval Order

shall be binding on, and shall have res judicata and preclusive effect in, all pending and future

lawsuits or other proceedings against a Released Party involving the Released Claims that are

maintained by or on behalf of Plaintiffs and each Settling Class Member, on behalf of themselves

and any of their respective predecessors, successors and assigns, direct and indirect parents,

subsidiaries and affiliates, and on behalf of their respective past or present officers, directors,

stockholders, agents, employees, legal representatives, partners, principals, members, participants,

associates, trustees, beneficiaries, parents, subsidiaries, divisions, affiliates, and the heirs,

executors, administrators, purchasers, predecessors, successors, and assigns of each of the

foregoing, whether or not they object to the Settlement and whether or not they make a claim for

payment from the Net Settlement Fund, regardless of whether the Settling Class Member

previously initiated or subsequently initiates individual litigation or other proceedings involving

the Released Claims, and even if such Settling Class Member never received actual notice of the

Action or this proposed Settlement.

         16.       The Court permanently bars and enjoins Plaintiffs and all Settling Class Members

from: (a) filing, commencing, prosecuting, intervening in, or participating (as class members or

otherwise) in any other lawsuit or administrative, regulatory, arbitration, or other proceeding in

any jurisdiction against Settling Defendants or any of the Released Parties based on the Released




This release also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state or foreign law,
rule, regulation, or principle of law or equity that is similar, comparable, equivalent to, or which has the effect of,
Section 1542 of the California Civil Code. The Settling Class Members acknowledge that they are aware that they
may hereafter discover facts in addition to, or different from, those facts which they know or believe to be true with
respect to the subject matter of this Settlement Agreement, but that it is their intention to release fully, finally, and
forever all of the Released Claims, and in furtherance of such intention, the release shall be irrevocable and remain in
effect notwithstanding the discovery or existence of any such additional or different facts. In entering and making
this Settlement Agreement, the Parties assume the risk of any mistake of fact or law and the release shall be irrevocable
and remain in effect notwithstanding any mistake of fact or law.


                                                             8
       Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 10 of 13




Claims; (b) filing, commencing, or prosecuting a lawsuit or administrative, regulatory, arbitration,

or other proceeding as a class action on behalf of any members of the Settlement Class (including

by seeking to amend a pending complaint to include class allegations or seeking class certification

in a pending action), against Settling Defendants or any of the Released Parties based on the

Released Claims; or (c) organizing members of the Settlement Class into a separate group, class,

or subclass for purposes of pursuing as a purported class action any lawsuit or administrative,

regulatory, arbitration, or other proceeding (including by seeking to amend a pending complaint

to include class allegations, or seeking class certification in a pending action) against Settling

Defendants or any of the Released Parties based on the Released Claims.

       17.     The Court permanently bars and enjoins claims by any Person against the Released

Parties for contribution, indemnification, or similar claims (however denominated) for all or a

portion of any amounts paid or awarded in the Action by way of settlement, judgment, or

otherwise. To the extent permitted by law, the Court permanently bars and enjoins claims by

Settling Defendants and any Released Parties for contribution, indemnification, or similar claims

(however denominated) for all or a portion of any amounts paid or awarded in the Action by way

of settlement, judgment, or otherwise against (a) any of the other Defendants currently named in

the Action; (b) any other Person formerly named as a party in the Action; or (c) any other Person

subsequently added or joined as a party in the Action. Should any court determine that any

Defendant is/was legally entitled to any kind of set-off, apportionment, contribution,

indemnification, or similar claims from Settling Defendants arising out of or related to Released

Claims, any money judgment subsequently obtained by the Releasing Parties against any

Defendant shall be reduced to an amount such that, upon paying the entire amount, the Defendant




                                                 9
       Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 11 of 13




would have no claim for set-off, apportionment, contribution, indemnification, or similar claims

against Settling Defendants.

       18.     Neither the Settlement Agreement (nor its exhibits), whether or not it shall become

final, nor any negotiations, documents exchanged among counsel for Plaintiffs and Settling

Defendants in connection with settlement discussions, and discussions associated with them, nor

the Final Approval Order and Final Judgment are or shall be deemed or construed to be an

admission, adjudication, or evidence of: (a) any violation of any statute or law or of any liability

or wrongdoing by Settling Defendants or any Released Party; (b) the truth of any of the claims or

allegations alleged in the Action; (c) the incurrence of any damage, loss, or injury by any Person;

(d) the existence or amount of any manipulation of the market for Mexican Government Bonds

and the prices of Mexican Government Bond Transactions; or (e) the propriety of certification of

a class other than solely for purposes of the Settlement. Further, neither the Settlement Agreement

(nor its exhibits), whether or not it shall become final, nor any negotiations, documents exchanged

among counsel for Plaintiffs and Settling Defendants in connection with settlement discussions,

and discussions associated with them, nor the Final Approval Order and Final Judgment, may be

discoverable, offered or received in evidence, or used directly or indirectly, in any way, whether

in the Action or in any other action or proceeding of any nature, by any Person, except if warranted

by existing law in connection with a dispute under the Settlement Agreement or an action

(including this Action) in which the Settlement Agreement is asserted as a defense.

Notwithstanding anything to the contrary herein, the foregoing provisions do not apply to

discovery or cooperation materials provided by Settling Defendants to Plaintiffs or by Plaintiffs to

Settling Defendants in connection with the Settlement or the Action. The Parties, without the need

for approval from the Court, may adopt such amendments, modifications, and expansions of the



                                                10
        Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 12 of 13




Settlement Agreement and all exhibits thereto as (i) shall be consistent in all material respects with

the Final Approval Order; and (ii) do not limit the rights of Settling Class Members.

       19.     The Court finds that, during the course of the Action, the Parties and their respective

counsel at all times complied with the requirements of Rule 11 of the Federal Rules of Civil

Procedure as to each other. Any data or other information provided by members of the Settlement

Class in connection with the submission of claims shall be held in strict confidence, available only

to the Settlement Administrator, Class Counsel, and experts or consultants acting on behalf of the

Settlement Class.    In no event shall a member of the Settlement Class’s data or personal

information be made publicly available, except as provided for herein or upon Court Order for

good cause shown.

       20.     The Proof of Claim and Release form, Distribution Plan, and the Supplemental

Agreement referenced in Section 23 of the Settlement Agreement are each approved as fair,

reasonable, and adequate.

       21.     The word “days,” as used herein, means calendar days. In the event that any date

or deadline set forth herein falls on a weekend or federal or state legal holiday, such date or

deadline shall be deemed moved to the first business day thereafter.

       22.     The Court’s certification of the Settlement Class and appointment of Plaintiffs as

Class representatives, as provided herein, is without prejudice to, or waiver of, the rights of any

Defendant to contest any other request by Plaintiffs to certify a class. The Court’s findings in this

Final Approval Order shall have no effect on the Court’s ruling on any motion to certify any class

or to appoint Class representatives in the Action or any challenge to Plaintiffs’ capacity to litigate

or to represent a putative class, and no party may cite or refer to the Court’s approval of the

Settlement Class as binding or persuasive authority with respect to any such motion or challenge.



                                                 11
Case 1:18-cv-02830-JPO Document 261 Filed 09/09/21 Page 13 of 13




IT IS SO ORDERED.

Signed this ___ day of _________, 20__.



                                          ______________________________
                                          Honorable J. Paul Oetken
                                          United States District Judge




                                     12
